Name: Commission Regulation (EEC) No 3893/92 of 23 December 1992 fixing the reference prices for fishery products for the 1993 fishing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 392/931 . 12. 92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3893/92 of 23 December 1992 fixing the reference prices for fishery products for the 1993 fishing year Whereas the reference prices for the fishes of the species Thunnus and Euthynnus, specified in Annex III to Regu ­ lation (EEC) No 3759/92 are based on the weighted average of the free-at-frontier prices recorded on the most representative markets in the Member States during the three preceding years ; Whereas, for the frozen and salted products specified in Annex V to Regulation (EEC) No 3759/92 for which no reference price is fixed for the fresh product, the reference prices are determined on the basis of the reference price aplied to a commercially similar fresh product ; however, given the quantities of certain frozen and salted products and the conditions governing their importation, it does not appear necessary to fix a reference price for such products in the immediate future ; Whereas according to Article 23 ( 1 ) of Regulation (EEC) No 3759/92, the reference prices for carp referred to in Annex IV (A) (1 ) of Regulation (EEC) No 3724/92 are fixed on the basis of the average of the producer prices recorded during the three years preceding the date on which the reference price is fixed for a product with commercial characteristics as set out in Commission Regulation (EEC) No 1985/74 of 25 July 1974 laying down detailed rules of application for the fixing of reference prices and free-at-frontier prices for carp (4), as amended by Regulation (EEC) No 1 106/90 f5); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), and in particular the first subparagraph of Articles 22 (6) and 23 (5) thereof, Whereas Article 22 (1 ) of Regulation (EEC) No 3759/92 provides, among other things, for reference prices valid for the Community to be fixed each year, by product cate ­ gory, for the products specified in Annexes I, II, III, IV (B) and V to that Regulation, subject to the consultation procedures laid down for certain products within the framework of the GATT ; Whereas Article 23 ( 1 ) of Regulation (EEC) No 3759/92 allows, inter alia, the fixing of reference prices for the products referred to in Annex IV (A) before the beginning of each marketing year ; Whereas Article 22 (2) of Regulation (EEC) No 3759/92 provides that the reference price for the products speci ­ fied in Annex I (A), (D) and (E) thereto must be equal, respectively, to the withdrawal and selling prices fixed in accordance which Article 11 ( 1 ) and Article 13 thereof ; Whereas Community withdrawal and selling prices for the products concerned were fixed for the 1993 fishing year by Commission Regulation (EEC) No 3892/92 (2) ; Whereas, the reference prices for the products specified in Annexes I (B) and (C) and IV (B) to Regulation (EEC) No 3759/92 are determined on the basis of the average of the reference prices for the fresh product, account being taken of the processing costs and of the need to ensure a price relationship in keeping with the market situation ; Whereas the reference prices for the products specified in Annex II to Regulation (EEC) No 3759/92 must be derived from their guide prices by reference to the price level at which the intervention measures provided for in Article 16 ( 1 ) thereof may be taken, and fixed taking account of the situation on the market in those products ; whereas the reference prices for those products should therefore be 85 % of the guide prices fixed by Council Regulation (EEC) No 3724/92 (3) ; HAS ADOPTED THIS REGULATION : Article 1 The reference prices for the 1993 fishing year for the products specified in Annexes I, II, III, IV (A.l ) (B) and V to Regulation (EEC) No 3759/92 shall be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1993. (  ) OJ No L 388, 31 . 12. 1992, p. 1 . (2) See page 1 of this Official Journal. 0 OJ No L 380, 24. 12. 1992, p. 1 . 0 OJ No L 207, 29. 7. 1974, p. 30. 0 OJ No L 111 , 1 . 5. 1990, p. 50. No L 392/10 Official Journal of the European Communities 31 . 12. 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1992. For the Commission Manuel MARlN Vice-President 31 . 12. 92 Official Journal of the European Communities No L 392/11 ANNEX 1 . Reference prices of products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3759/92 \ Reference price (ECU/tonne) Species Size (') Gutted fish with head Whole fish Extra, A (') B (') Extra, A (') B (') Herring of the species Clupea harengus ex 0302 40 10 and ex 0302 40 90  from 1 January to 31 July 1 0 0 185 185 1993 and 1 October to 31 2 0 0 174 174 December 1993 3 0 0 109 109 , A U 1 0 0 131 131  from 1 August to 30 September - q o 124 124 1993 3 0 0 77 77 Sardines of the species Sardina pilcbardus from the Atlantic ex 0302 61 10 1 0 0 217 138 (a) Member States other 2 0 0 217 138 than Spain and Portugal 3 0 0 336 138 4 0 0 217 138 1 0 0 198 126 o ¢ 2 0 0 198 ' 126(b) Spain and Portugal 3 0 0 306 126 4 0 0 198 126 Sardines of the species 1 0 0 212 135 Sardina pilcbardus 2 0 0 212 135 from the Mediterranean 3 0 0 327 135 ex 0302 61 10 4 0 0 212 135 Dogfish 1 532 390 503 354 (Squalus acanthias) 2 454 319 425 284 0302 65 20 3 248 177 213 142 Dogfish 1 475 356 445 297 (Scyliorhinus spp.) 2 475 356 416 297 0302 65 50 3 326 237 267 137 Redfish 1 0 0 762 762 (Sebastes spp.) 2 0 0 762 762 0302 69 31 and 0302 69 33 3 0 0 644 644 Cod of the species 1 957 904 691 532 Gadus morhua 2 957 904 691 532 0302 50 10 3 904 744 532 425 4 712 489 404 287 5 500 287 298 191 Coalfish 1 489 489 380 380 (Pollachius virens) 2 489 489 380 380 0302 63 00 3 483 483 375 375 4 391 282 206 152 Haddock 1 703 625 547 468 (Melanogrammus aeglefinus) 2 703 625 547 468 0302 62 00 3 601 508 422 289 4 531 437 398 273 No L 392/ 12 Official Journal of the European Communities 31 . 12. 92 Reference price (ECU/tonne) Species Size (') Gutted fish with head Whole fish Extra, A (') B (') Extra, A (') B (') Whiting 1 526 493 395 263 (Merlangus merlangus) 2 526 493 395 263 0302 69 41 3 500 401 362 151 4 349 237 256 145 Ling 1 669 512 551 394 (Molva spp.) 2 653 496 535 378 0302 69 45 3 590 4^3 472 315 " 1     Mackerel of the species 1 0 0 189 189 Scomber scombrus 2 0 0 189 166 ex 0302 64 10 and ex 0302 64 90 3 0 0 189 155 Spanish mackerel of the species 1 0 0 244 215 Scomber japonicus 2 0 0 244 201 ex 0302 64 10 and 3 0 0 201 164 ex 0302 64 90 4 0 0 158 100 Anchovies (Engraulis spp.) 1 0 0 659 371 0302 69 55 2 0 0 700 371 3 0 0 577 371 4 0 0 239 239 Plaice (Pleuronectes platessa) 0302 22 00 1 607 573 330 330  1 January to 2 607 573 330 330 30 April 1993 3 586 539 330 330 4 458 404 310 310 1 835 789 455 455  1 May to 2 835 789 455 455 31 December 1993 3 807 742 455 455 4 631 557 427 427 Hake of the species 1 2 849 2 678 2 250 2 079 Merluccius merluccius 2 2165 2 022 1 681 1 538 ex 0302 69 65 3 2136 1 994 1 652 1 510 4 1 823 1 681 1 424 1 168 5 1 709 1 567 1 339 1 082 Megrim 1 1 346 1 030 1 267 950 (Lepidorhombus spp.) 2 1 188 871 1 109 792 0302 29 10 3 1 109 792 1 030 713 4 713 396 634 317 Ray's bream (Brama spp.) 1 1 048 801 986 740 0302 69 75 2 740 493 678 431 Whole or gutted fish with head Without head Extra, A (') B (') Extra, A (') B (') Monkfish 1 1 348 973 3 498 2 721 (Lophius spp.) 2 1 722 1 348 3 304 2 527 0302 69 81 3 1 722 1 348 3 110 2 332 4 1 441 1 067 2 721 1 944 5 824 449 1 944 , 1 166 31 . 12. 92 Official Journal of the European Communities No L 392/13 \ Reference price (ECU/tonne) Species Size (') Whole w or gutted fis ith head Without head A (') B (') Shrimps of the genus Crangon crangon 1 986 834 ex 0306 23 31 2 455 455 Whole (') Edible crabs (Cancer pagurus) 1 1 067 ex 0306 24 30 2 800 Whole Tails I E'(') Extra, A (') B (') Extra, A (') B (') Norway lobster 1 3 755 3 755 2 688 5 326 3 572 (Nephrops norvegicus) 2 3 755 2 530 1 502 3 822 2 381 ex 0306 29 30 3 2 490 1 779 712 2 256 1 191 4 909 909 356 1 880 564 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3759/92. 2. Reference prices for the products listed in Annex II to Regulation (EEC) No 3759/92 X1 , r\ ¢ Reference pricesCN code Description r .(ECU/tonne) A. Frozen products falling within CN code 0303 : 0303 71 10 Sardines of the species Sardina pilchardus 330 0303 79 71 Sea bream (Dentex dentex and Pagellus spp.) 1 146 B. Frozen products falling within CN code 0307 : Squid of the genus Loligo : 0307 49 35  Loligo patagonica : whole, not cleaned 749 cleaned 899 0307 49 31  Loligo vulgaris : whole, not cleaned 1498 cleaned 1 798 0307 49 33  Loligo pealei : whole, not cleaned 899 cleaned 1 049 ex 0307 49 38  Loligo opalescens : whole, not cleaned 599 cleaned 712 0307 49 38  Other species : whole, not cleaned 824 cleaned 974 0307 49 51 Squid (Ommastrephes sagittatus) : whole, not cleaned 685 tube 1 302 cylinder 1 952 Illex spp. ex 0307 99 1 1  Illex argentinus : whole, not cleaned 687 tube 1 305 cylinder 1 958 ex 0307 99 1 1  Illex illecebrosus : whole, not cleaned 687 tube 1 305 cylinder 1 958 ex 0307 99 11  Other species : whole, not cleaned 687 tube 1 305 cylinder 1 958 0307 49 1 9 Cuttle-fish (Sepia officinalis and Rossia macrosoma) and sepioles (Sepiola rondeleti) 1 365 0307 59 10 Octopus (Octopus spp.) 1213 No L 392/ 14 Official Journal of the European Communities 31 . 12. 92 3. Reference prices for the products listed in Annex III to Regulation (EEC) No 3759/92 Tuna (of the genus Thunnuf), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis) and other species of the genus Euthynnus, fresh, chilled or frozen, for the industrial manufacture of products falling within CN code 1 604 : Reference prices (ECU/tonne) Product Whole Gilled andgutted Other (for example 'heads off') A. Albacore or longfinned tuna (Thunnus alalunga) : excluding fresh or chilled tuna : 030341 11,0303 41 13,0303 41 19 1 190 1 357 1 476 B. Yellowfin tuna (Thunnus albacares) : 1 . weighing more than 10 kg each (') CN codes 0302 3210, 0303 42 12, 0303 42 32, 0303 42 52 850 969 1 054 2. weighing not more than 10 kg each (') CN codes ex 0302 32 10, 0303 42 18, 0303 42 38, 0303 42 58 663 756 822 C. Lisatos or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis): CN codes 0302 33 10, 0303 43 11 , 0303 43 13, 0303 43 19 527 601 653 D. Fish of the genus Thunnus and Euthynnus, excluding bluefin tuna (Thunnus thynnus), fresh or chilled and bigeye tuna (Parathunnus obesus or Thunnus obesus), fresh or chilled : CN codes ex 0302 39 1 0 , 0302 69 21 , 0303 49 1 1 , 0303 49 1 3, 0303 49 1 9, 0303 79 21 , 0303 79 23, 0303 79 29 638 727 791 (') Reference to weight applies to whole products. 4. Reference prices for certain products listed in Annex IV (A) ( 1 ) to Regulation (EEC) No 3759/92 : Reference prices (ECU/tonne)Product Form Periods from Carp falling within CN Live, weighing at least 800 1 January to 31 July 1993 1 202 code ex 0301 93 00 grams 1 August to 1 501 30 November 1993 1 to 31 December 1993 1 318 5. Reference prices for the products listed in Annexes IV (B) and V to Regulation (EEC) No 3759/92 Frozen products falling within CN codes 0303 and 0304 of the combined nomenclature : Species/CN code Presentation Reference prices(ECU/tonne) 1 . Redfish (Sebastes spp.) ex 0303 79 35 ex 0303 79 37 ex 0304 20 35 ex 0304 20 37 ex 0304 90 31 ex 0303 79 35 ex 0303 79 37 ex 0304 90 31 Whole fish :  with or without head 783 Fillets :  with bones (standard) 1 607  boneless 1 852  blocks in immediate packing weighing not more than 4 kg 1 940 Minced blocks 999 Pieces and other meat 1 100 31 . 12. 92 Official Journal of the European Communities No L 392/15 Species/CN code Presentation Reference pricesP ,(ECU/tonne) 2. Cod (Gadus morhua, Gadus Whole fish : ogac and Gadus macro - cephalus) and fish of the species Boreogadus saida ex 0303 60 11 , ex 0303 60 19, ex 0303 60 90, ex 0303 79 41  with or without head 947 ' Fillets :  industrial blocks, with bones (standard) 2 059 ex 0304 20 21  industrial blocks, boneless 2 379 ex 0304 20 29  individual fillets, with skin 2 254  individual fillets, skinless 2 601  blocks in immediate packing weighing not w more than 4 kg 2 488 ex 0304 90 35 Minced blocks 1 022 ex 0304 90 38 ex 0304 90 39 ex 0303 60 11 , ex 0303 60 19, ex 0303 60 90, ex 0303 79 41 , Pieces and other meat 1 204 ex 0304 90 35, ex 0304 90 38 , ex 0304 90 39 3. Coalfish (Pollachius virens) Whole fish : ex 0303 73 00  with or without head 624 ' Fillets :  industrial blocks, with bones (standard) 1 236  industrial blocks, boneless 1 361 ex 0304 20 31  individual fillets, with skin 1 263  individual fillets, skinless 1 398  blocks in immediate packing weighing not more than 4 kg 1 427 ex 0304 90 41 Minced blocks 682 ex 0303 73 00, ex 0304 90 41 Pieces and other meat 820 4. Haddock (Melanogrammus Whole fish : aeglefinus) ex 0303 72 00  with or without head 826 ' Fillets :  industrial blocks, with bones (standard) 1 844  industrial blocks, boneless 2 422 ex 0304 20 33 i  individual fillets, with skin 2 195  individual fillets, skinless 2 519  blocks in immediate packing weighing not more than 4 kg 2 459 ex 0304 90 45 Minced blocks 816 ex 0303 72 00, ex 0304 90 45 Pieces and other meat 964 5. Mackerel of the species Whole fish : Scomber scombrus and Scomber j.aponicus and fish of the species Orcynopsis unicolor 0303 74 1 1 ^ 0303 74 19 ^  with head 345 0303 79 61  without head 370 0303 79 63 ex 0304 20 53 Fillets 596 ex 0304 90 98 Sides 482 No L 392/16 Official Journal of the European Communities 31 . 12. 92 Species/CN code Presentation EÃ CU/tonnlr 6. Hake (Merluccius spp.) Whole fish : ex 0303 78 10  With or without head 781 ' Fillets :  industrial blocks, with bones (standard) 1 050  industrial blocks, boneless 1 236 ex 0304 20 57  individual fillets, with skin 1 069  individual fillets, skinless 1 147  blocks in immediate packing weighing not more than 4 kg 1 237 ex 0304 90 47 Minced blocks 787 ex 0303 78 10 Pieces and other meat 1 037 ex 0304 90 47 7. Alaska pollack Fillets : (Theragra chalcogramma) ex 0304 20 85  industrial blocks, with bones (standard) 945  industrial blocks, boneless 1 101